TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED NOVEMBER 16, 2018



                                    NO. 03-16-00782-CR


                            Stephen Artkeith Walker, Appellant

                                               v.

                                 The State of Texas, Appellee


        APPEAL FROM THE 277TH DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND GOODWIN
                 AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.    Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.